                 Case 15-24948-LMI         Doc 64        Filed 01/16/19   Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICTOF FLORIDA

 IN RE:                                                  Case No.: 15-24948-LMI
                                                         Chapter 13
 LUIS PEREZ
 SSN: XXX-XX-8885

        Debtor                     /

                           MOTION TO MODIFY CHAPTER 13 PLAN

       COMES NOW, LUIS PEREZ, (the “Debtor’) by and through the undersigned counsel

 and pursuant to 11 U.S.C. § 1127(b) hereby file this Motion to Modify Chapter 13 Plan and in

 support thereof states:

          1.     The Debtors filed a voluntary petition for relief under Chapter 13 of the

  United States Bankruptcy Code on August 18, 2015.

          2.     Debtor’s Fifth Modified Plan was confirmed by Order of this Court on

  September 18, 2018 [DE 62].

          3.     On December 27, 2018, the Trustee filed a Notice of Delinquency [DE 63]

  instructing the Debtor to become current by a specified date.

          4.     As such, the Debtor would like to modify his plan in order to become current

 with his Chapter 13 Plan.

          5.     The Debtor seeks this modification in good faith and submits that no parties in

  interest will be prejudiced by the requested relief.

     WHEREFORE, the Debtor respectfully requests that this court enter an order granting and

approving the modification of debtor’s Chapter 13 Plan and any other relief this Court deems just.
               Case 15-24948-LMI        Doc 64     Filed 01/16/19      Page 2 of 2

                                 CERTIFICATE OF SERVICE


    I HEREBY CERTIFY, that a true and correct copy of the foregoing Motion to Modify

Chapter 13 Plan was sent via CM/ECF to all parties eligible to receive electronic notice and via

regular U.S. Mail to all parties on the attached matrix on this 16th day of January 2019.



                                          MARRERO, MARCER, CHAMIZO, LAW L.P.
                                          Attorneys for Debtors
                                          3850 Bird Road, Suite 1001
                                          Coral Gables, FL 33146
                                          Tel: (786) 431-2770
                                          Fax: (305) 444-5538
                                          E-mail: bankruptcy@marrerolawfirm.com

                                          By: /s/ Julio c. Marrero
                                              Julio C. Marrero, Esq.
                                              FBN: 784664
